Citation Nr: 0525581	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
otitis media.

2.  Entitlement to a compensable evaluation for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In February 2004, the Board remanded the issues on appeal for 
additional development.


FINDINGS OF FACT

1.  Otitis media is not manifested by suppuration or aural 
polyps. 

2.  The veteran's service-connected right ear hearing loss is 
manifested by no more than level VII hearing acuity; service 
connection is not currently in effect for left ear hearing 
loss.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for right ear otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 
4.86,4.87, Diagnostic Code 6200 (2004).

2.  The criteria for entitlement to a compensable evaluation 
for right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2000 denial preceded the enactment of the VCAA.  Thereafter, 
the RO did furnish VCAA notice to the veteran regarding this 
issue, in July 2002 and March 2004.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case and supplemental statement of 
the case, during the course of his claims for an increased 
rating.  As he has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claims have been requested or obtained.  He underwent VA 
examinations in November 1999, September 2004, and October 
2004.  

In this regard, it is noted that the February 2005 Statement 
of Accredited Representative in Appealed Case includes the 
argument that the directives of the February 2004 Board 
remand have not been fulfilled because the September 2004 VA 
audiometric examination report and November 2004 addendum 
thereto were not based on a review of the veteran's claims 
file as requested by the Board; thereby, resulting in a 
violation of Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders).  The February 2005 Board remand directed that the 
veteran's claims file as well as a complete copy of the 
remand be made available to and reviewed by the physician 
designated to examine the veteran.  Although the September 
2004 VA audiometric examination report and November 2004 
addendum thereto do not reflect that the veteran's claim file 
was made available to the examiner, a January 2005 addendum 
to the September 2004 VA examination report notes that the 
veteran's claims file was reviewed by the examining 
audiologist in December 2004 and there was no change in the 
original diagnosis.  Accordingly, inasmuch as the examiner 
who conducted the September 2004 VA examination subsequently 
reviewed the veteran's claims file and submitted an addendum 
to this examination report, the Board finds that the 
directives of February 2004 Board remand have been fulfilled.  

Accordingly, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The veteran claims that the impairment associated with his 
service connected right ear otitis media and right hearing 
loss are inadequately reflected by the zero percent ratings 
presently in effect and, thus, increased evaluations for 
these disorders is warranted.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 
and Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a February 1995 rating decision, the RO granted service  
connection for right ear otitis media and assigned a 
noncompensable disability evaluation.  Thereafter, by a June 
1995 rating decision, the veteran's right ear disorder was 
recharacterized as otitis media, right ear, with tinnitus and 
sensorineural hearing loss, and an increased rating of 10 
percent disabling was assigned.  

In September 1999, the veteran requested an increased 
evaluation for both disabilities.  

On authorized audiological evaluation in November 1999, the 
veteran reported fluctuating hearing levels at his right ear.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
55
80
LEFT
20
15
15
15
15

Pure tone average in the right ear was 54 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.  The puretone average in the right ear was 54 
decibels.

A November 1999 report of VA examination of the right ear 
reflects that there was no deformity to the auricle.  The ear 
was described as well healed, although with slight keloid 
formation of the incision in the postauricular area.  
Examination of the external canal was unremarkable and there 
was no cerumen or impaction.  The tympanic membrane was 
completely intact, slightly opaque, and had decreased 
mobility.  There was no cholesteatoma or fluid in the right 
middle ear space, no discharge from the mastoid, and no 
active ear disease.  There were no polyps in the external 
canal.  Tuning fork revealed decreased sensation in the right 
ear but air conduction was better than bone conduction, 
bilaterally.  The diagnoses included moderate mixed loss in 
the right ear, status post middle ear infection, and status 
post multiple era surgeries.  

A November 1999 computed tomography (CT) scan revealed soft 
tissue densities in the right middle ear cavity and the 
impression noted that the findings may represent right 
cholesteatomas.

VA outpatient treatment records include an October 2000 ear 
examination report which notes that the right ear external 
auditory canal was normal, the tympanic membrane was 
retracted with thickening, and there were no visible 
ossicles.  A March 2002 treatment report notes that the 
veteran sought treatment for chronic discharge from the right 
ear.  Examination of the right ear revealed discharge and 
attic perforation.  An April 2002 CT scan confirmed chronic 
mastoiditis and attic perforation with some granulations on 
the right side.  The veteran underwent right 
tympanomastoidectomy and placement of silastic sheet beneath 
tympanoplasty graft in June 2002.  The postoperative 
diagnosis was right cholesteatoma.  In June 2003, the veteran 
returned for second stage cholesteatoma related middle ear 
exploration.  It is noted that, since the surgery, the 
veteran had no new complaints.  

On the authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
70
90
LEFT
20
20
15
25
30

Pure tone average in the right ear was 69.  Speech audiometry 
revealed speech recognition ability of 64 percent in the 
right ear and of 94 percent in the left ear.  The examiner 
noted that the veteran had a moderate to severe mixed hearing 
loss in the right ear.  A January 2005 addendum to this 
examination report notes that the veteran's claims file was 
reviewed and there is no change in the original diagnosis.

An October 2004 report of VA examination for ear disease 
reflects that the veteran's claims file was reviewed.  The 
veteran reported that, with the exception of right ear 
hearing loss, he has had no drainage or other problems with 
the right ear for two years.  The examiner noted that the 
veteran's primary complaint was that of vertigo.  
Accordingly, an ENG (electronystagmography) was performed.  
This testing revealed significant left unilateral weakness 
with no directional preponderance and all positional testing 
demonstrated a left beating nystagmus.  Examination of the 
right ear showed typical changes of post tympanoplasty with 
significant scarring.  There was no evidence of infection, 
drainage, or middle ear fluid.  There was also no evidence of 
aural polyp or suppuration.  The examiner noted that the 
veteran's complaints of vertigo were probably secondary to 
vestibular weakness of the left ear.  The diagnoses included 
status post chronic otitis media with surgery tympanoplasty 
times two on the right ear, currently with no evidence of 
infection or drainage or fluid.  

Although there is a November 2004 report of VA audio 
examination, it is noted that this examination was 
erroneously scheduled and, inasmuch as the veteran had been 
tested in September 2004, there was no reason to retest him.  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See 38 C.F.R. § 4.85; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the 
present case, the veteran's right ear hearing loss has been 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  The Board notes here that service connection is not in 
effect for left ear hearing loss.

According to applicable VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII.  38 C.F.R. 
§ 4.85(f).

In addition, there are two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because 
the speech discrimination test may not reflect the severity 
of communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  In the case of 
puretone thresholds that are 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and  4000 
Hertz), either Table VI or Table VIA is applied, whichever is 
more favorable.  38 C.F.R. § 4.86(a).  Furthermore, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the more favorable of 
Table VI or Table VIA is applied.  38 C.F.R. § 4.86(a).  In 
the instant case, the September 2004 VA audiometric 
examination reflects puretone thresholds that are 55 decibels 
or more at each of the four specified frequencies; thus, the 
criteria for exceptional patterns of hearing have been met 
and both Table VI and Table VIA will be considered.  

Turning to the results of the November 1999 VA examination, 
the veteran had an average puretone threshold of 54 decibels 
and speech recognition ability of 100 percent in the right 
ear.  Entering the right ear category designations from this 
examination into Table VI results in a finding of Level I 
hearing acuity in that ear.  By regulation, the nonservice-
connected left ear is assigned Level I hearing acuity.  
Entering these findings into Table VII results in a 0 
disability rating under Diagnostic Code 6100.

With respect to the September 2004 VA examination, the 
veteran had an average puretone threshold of 69 decibels and 
speech recognition ability of 64 percent in the right ear.  
Entering the right ear category designations from this 
examination into Table VI results in a finding of Level VII 
hearing acuity in that ear.  In addition, entering these 
designations into Table VIA results in a finding of Level V 
hearing acuity in the right ear.  By regulation, the 
nonservice-connected left ear is assigned Level I hearing 
acuity.  Entering these findings into Table VII results in a 
zero percent disability rating under Diagnostic Code 6100.

Upon consideration of the foregoing, although the veteran has 
right ear hearing loss, the applicable regulation by which 
the Board is bound dictates a noncompensable rating.  In 
making this determination, the Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
hearing loss.  However, as noted above, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Thus, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology examinations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

With regard to the veteran's service-connected right ear 
otitis media, 38 C.F.R. § 4.87, Diagnostic Code 6200, 
provides the rating criteria for evaluation of chronic 
suppurative otitis media, mastoiditis or cholesteatoma.  
During suppuration or with aural polyps, a 10 percent 
evaluation is warranted.  A 10 percent evaluation is the 
schedular maximum assignable under this Diagnostic Code.  A 
note to this Diagnostic Code indicates that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of the skull 
should be rated separately.

A review of the record demonstrates that, at the time of his 
November 1999 VA examination for ear disease, the veteran had 
no right ear discharge, cholesteatoma, or fluid.  However, 
the veteran subsequently sought treatment for otitis media in 
March 2002 and underwent surgery for right cholesteatoma in 
June 2002.  In June 2003, at the time of the second stage of 
this surgery, it is noted is that, since the surgery, the 
veteran had had no new complaints.  Similarly, the October 
2004 report of VA examination for ear disease notes that 
there was no evidence of ear infection, drainage, or fluid at 
the time of examination and that the veteran reported that 
there had been no drainage or other specific problems with 
his right ear since the surgery two years previously.  

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record demonstrates that the 
service-connected right otitis media is not manifested by 
suppuration or aural polyps.  Although the record reflects 
that the veteran complained of right ear discharge in March 
2002 and was treated for right cholesteatoma in June 2002, 
these symptoms resolved with no recurrences.  Thus, there is 
no evidence of chronic suppurative otitis media, mastoiditis 
or cholesteatoma, as required by the schedular criteria, so 
as to warrant an increased rating.  Any hearing loss 
associated with the right otitis media has already been 
addressed above and separate ratings have been assigned for 
right ear hearing loss and tinnitus.  There is no competent 
evidence of record which has attributed any other residuals 
of the otitis media, to include complications such as 
labyrinthitis, facial nerve paralysis, or bone loss of the 
skull, to the service-connected disability.  In this regard, 
it noted that the veteran's complaints of vertigo have been 
attributed to left ear impairment, for which service 
connection is not presently in effect.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for either claim.




ORDER

The appeal is denied as to both issues.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


